DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 2, 6, 7, 33 and 34, in the reply filed on 8/17/21 is acknowledged.  Applicant’s election with traverse of species a powder composition in which the binder is dextrin, the stabilizer is bicarbonate, and the mucoadhesive protein is a lactoferrin, such as bovine lactoferrin is acknowledged.  The species traversal is on the grounds that some species are overlapping i.e. human lactoferrin and recombinant human lactoferrin.  This is not found persuasive because, while those species could be identical, applicant does not claim that, for example, the bovine lactoferrin and human lactoferrin are identical.  Additional reasons can be found in restriction requirement filed on 5/17/21 p6-8.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2 and 6 is objected to because of the following informalities:  
Claim 2 recites “the oil is MCT oil”.  Abbreviations need to be first defined by its full name, i.e. “the oil is medium chain triglyceride (MCT) oil”. 
Claim 6 recites “A powder composition, comprising a probiotic and a mucoadhesive protein, wherein: 
the amount of sucrose fatty acid ester (SFAE) surfactant is 5%-15%, by weight; 
the amount of dextrin or maltodextrin is 5%-20%, by weight; 

the amount of mucoadhesive protein is 5%-20%, by weight; 
and the amount of MCT oil is 30%-50%, by weight.” 
As claim 6 is very repetitive, examiner suggests the following to improve clarity and reduce the repetitive nature of the claim. 
Claim 6 should be amended to read “A powder composition, comprising:
5%-20% probiotic; 
5%-15% sucrose fatty acid ester; 
5%-20% mucoadhesive protein; 
5%-20% dextrin or maltodextrin; and
30%-50% medium chain glyceride oil, 
wherein the % is by weight”. 
Appropriate correction is required.
Specification
The use of the terms FloraFIT ([0106]);  Dupont ([0106]);  Danisco ([0106]); Neobee ([0119]); Span ([0123 and 0132]); TWEENS ([0123 and 0132]); DK Ester ([0156 and 0195]); SALADIZER ([0156, 0228, 0316, 0347, 0353, 0359, 0365 and 0371]) ; SURFHOPE ([0195]) , Pretested ([0228]). CAPSUL ([0228]); FIRMTEX ([0228]); TERMFLO ([0228]); THERMTEX ([0228]); TEXTRA ([0228]); Pyrex ([0267, 0269 and 0291]); LIGHTNIN ([0273, 0296, 0304, 0314, and 0316]); IKA ([0273 and 0292]); Forberg ([0276]);  Banbury ([0276]); Blondheim ([0276]);  Hobart ([0276]);  Littleford ([0276]); Mix-Muller ([0276]); Nauta ([0276]); Oakes ([0276]); Ross ([0276]); Sigma ([0276]); Turbolizer ([0276]); Thermolyne ([0280]); Sani-Tech ([0284, 0319 and 0339]); SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Innerbio (Innerbio-formula XP-002776260 as cited in applicants IDS, 2004) in view of Bromley (WO2011119228A1), as evidenced by Lim (Lim JH, Yoon SM, Tan PL, Yang S, Kim SH, Park HJ. Probiotic Properties of Lactobacillus Plantarum LRCC5193, a Plant-Origin Lactic Acid Bacterium Isolated from Kimchi and Its Use in Chocolates. J Food Sci. 2018 Nov;83(11):2802-2811. doi: 10.1111/1750-3841.14364. Epub 2018 Oct 16. PMID: 30325520).
Regarding claims 1, 2, 6, 7, and 34: Innerbio teaches a probiotic powder with lactic acid bacteria and Bifidus bacteria with a protein content of 14.5% (p2 nutrition, 0.29g protein/2g pack=14.5% protein), and edible fats and oils including coconut oil (p2 ingredients on pack). Coconut oil meets the claim 1 limitation of being an ingestible oil as well as meeting the limitation of a medium chain triglyceride in claims 2 and 6 as acknowledged by applicant in the specification [0071].  Innerbio also teaches lactoferrin (p2 ingredients on pack) and dextrin (p2 ingredients on pack).  Innerbio’s teaching of lactoferrin meets the claim limitations of a mucoadhesive protein found in claims 1, 2, 6, 7, and 34.  Innerbio teaching of dextrin meets the claim limitations of a binder as found in claims 1, 2, and 6.  Probiotic powder quantities are not given, but as evidenced by Lim, over 120 billion CFU/gram of powdered bacteria can be obtained (p2804 lines 34-35).  
Innerbio fails to teach surfactant or stabilizer. 

To one skilled in the arts, it is obvious to combine the probiotic powder of Innerbio with the sucrose fatty acid ester and potassium carbonate stabilizer as taught in Bromley as they both can be used for oral administration.  Bromley teaches that the inclusion of non-polar compounds in human supplements is challenging and Bromley’s invention provided compositions to enhance the inclusion of non-polar compounds for human ingestion (p2 lines 5-19).  Additionally Bromley teaches that sucrose fatty acid ester results in improved emulsification (p115 lines 27-31).  Thus to one of ordinary skill in the arts would have a reasonable expectation of success to combine the teachings of Innerbio and Bromley to arrive at the claimed invention prior to the effective filing date. 
It is obvious to one skilled in the art that the ratios of protein and other components to the probiotic organism will depend on the number of CFU that the composition is trying to achieve and how concentrated the bacterial powder is. This is a matter of routine optimization and experimentation.  As an oral probiotic powder will need to have additives to ensure the viability of the probiotics and the stability of the bacteria, it becomes a matter of routine experimentation and optimization to arrive at the ranges of the claimed components. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Innerbio in view of Bromley as applied to claims 1, 2, 6, 7, and 34 above, and further in view of Griffiths (Griffiths, E.A., Duffy, L.C., Schanbacher, F.L. et al. In Vitro Growth Responses of Bifidobacteria and Enteropathogens to Bovine and Human Lactoferrin. Dig Dis Sci 48, 1324–1332 (2003).
Innerbio or Bromley does not disclose the source of the lactoferrin, but Griffiths demonstrates that depending on the origin and preparation of lactoferrins, bovine vs human and iron free vs iron saturated, it would be obvious to one skilled in the art to select a lactoferrin that imparts the desired effect on the probiotic (table 2).  
To one skilled in the arts it would have been obvious to modify the teachings of Innerbio with the teachings of Griffiths to arrive at a probiotic powder containing bovine lactoferrin prior to the filing date of the claimed invention.  Griffiths teaches that when a pathogenic strain of E. coli is cultured with a probiotic in the presence of bovine lactoferrin that the growth of the pathogenic E. coli is inhibited while the growth of the probiotic was uninhibited (p1330 left column lines11-19).  To one of ordinary skill in the arts this combination would have a reasonable expectation of success by combining the teachings of Innerbio and Griffiths as this would lead to the benefit of inhibiting pathogenic microorganisms while beneficial microorganisms are unaffected. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR LOGAN KANE/Examiner, Art Unit 1657